Case 1:18-cr-00330-TSE Document 171-1 Filed 05/06/21 Page 1 of 7 PagelD# 1832

VIRGINIA:
IN THE CIRCUIT COURT OF LOUDOUN COUNTY
COMMONWEALTH OF VIRGINIA
v. : CRIMINAL NO: ss
36255

LOGAN ROY MCCAULEY,
Defendant.

PLEA OF GUILTY TO A FELONY

 

(1) My name is Logan Roy McCauley and my date of birth is April 3, 903
(2) Tam represented by counsel whose name is Eric J. Demetriades.

(3) I have received a copy of the indictment before being called upon to plead. T have
read it and discussed it with my attorney, and I understand the charge(s) against me. I
am the person named in the indictment. I have told my attorncy all the facts and
circumstances, as known to me, concerning the case against me. My attorncy has
explained to me the clements of

Carnal Knowledge, a violation of §18.2-63 of the Code of Virginia.

(4) My attorney has explained what the Commonwealth must prove to convict me and
has advised me as to any possible defenses I might have in this case. I understand that
by pleading guilty I admit that I committed the offense[s] as charged in the indictment
and the only issue to be decided by the Court is punishment. I understand that by
pleading guilty T waive my right to an appeal.

(5) T understand that by pleading guilty I waive all objections to the admissibility of
evidence, the legality of my arrest, and any search and scizure of property.

(6) I understand that I may, if I so choose, plead "Not Guilty" to any charge against me,
and if I do plead "Not Guilty" the Constitution guarantees that I would have:

(a) the right to a speedy and public trial by jury, with a lawyer to help me at all
stages of the proceedings, and the jury must unanimously agree that Iam
guilty beyond a reasonable doubt before I can be convicted; and
(b) the right to confront all witnesses against me and the right to cross-examine those
“witnesses; amis) | 207
(c) the right to require the Commonwealth to prove every element of the crime against
myself beyond.a reasonable doubt; and

A Wi ULI

Page | of 8
Case 1:18-cr-00330-TSE Document 171-1 Filed 05/06/21 Page 2 of 7 PagelD# 1833

(d) the right to appellate review of the decision of this Court in the event I am
convicted; and

(e) the right to remain silent and not take the stand or give testimony against
myself and I understand that no inference could be drawn from my failure to
testify.

T understand that I am waiving these rights by pleading guilty.

(7) T understand that by pleading guilty I subject myself to the same possible penalties
as if I had been convicted of the same offenses after a trial by jury or the Court sitting
without a jury. T understand that the following are possible penalties for each offense:

CLASS 4 FELONY: a term of imprisonment of not less than two (2) years
nor more than ten (10) years and a fine of not more than $100,000.00 (one
hundred thousand dollars).

T understand that probation may or may not be granted, and that sentences for more
than one offense are served consecutively (one after another) unless otherwise ordered
by the Court. T understand that if T have been previously sentenced to confinement in a
penitentiary additional punishment can be imposed under the multiple offender statutes.

(8) No officer or employee of the State or County or Commonwealth’s Attorney’s
Office, nor anyone else, has in any manner threatened me or forced me to enter this plea
of guilty.

(9) All agreements, if any, in connection with this case are described in this document.

(10) I understand the judge may reject any agreement I have reached with the
Commonwealth. If the agreement is rejected, I understand that T have the right to
withdraw my plea and enter a different plea if I so choose.

Tunderstand that any sentence recommendation made by the Commonwealth is not
binding upon the Court which may impose any sentence permitted under the laws of
Virginia for the offense.

Thave considered any offers made by the Commonwealth to resolve this case by
agrecment or recommendation after consultation with my attorney.

(11) I understand that, as a consequence of my conviction(s), I will be required to
register with the Department of State Police pursuant to Chapter 9 of Title 9.1 of the
Code of Virginia. I understand that my responsibilities now require me to:

(a) Provide to the local law-enforcement agency of the county or city where I

physically reside all information required by the Department of State Police for
inclusion in the Sex Offender and Crimes against Minors Registry;

Page 2 of 8

 
Case 1:18-cr-00330-TSE Document 171-1 Filed 05/06/21 Page 3 of 7 PagelD# 1834

(b) Registcr in person, within three (3) days of my release from confinement, or, if I
am not sentenced to an active period of incarceration, within three (3) days of
my sentencing date in this case, with the local law-enforcement agency of the
county or city where I physically reside.

(c) J understand that I shall:

a.

b.

g.

submit to being photographed;

submit to have a sample of my blood, saliva, or tissue taken for DNA
analysis and submission to the DNA databank;

provide electronic mail address information, any instant message, chat or
other Internet communication name or identity information that I use or
intend to use;

submit to have my fingerprints and palm prints taken;

provide information regarding my place of employment, and;

provide motor vehicle, watercraft, and aircraft registration information
for all motor vehicles, watercraft, and aircraft owned by me;

submit to any other requirements as prescribed by law;

(d) T understand that I shall be required to reregister, as prescribed by law, in person,
with the local law-enforcement agency in the county or city in which I physically
reside following:

a.
b.

c.

f.

any change of name;

any change of residence, whether within or without the Commonwealth;
any change of employment, whether within or without the
Commonwealth;

any change of owned motor vehicle, watercraft, and aircraft registration
information, whether within or without the Commonwealth;

any change of my electronic mail address information, any instant
message, chat or other Internet communication name or identity
information that I use or intend to use, whether within or without the
Commonwealth;

submit to any other requirements as prescribed by law;

(c) designate a location that can be located with reasonable specificity where I reside
or habitually locate myself, if I do not have a legal residence;

(f) Reregister with the Department of State Police every year;

(g) Continue to reregister until my duty to do so is terminated by a court order
pursuant to Va. Code § 9.1-910,

(h) I understand that, as a consequence of my placement on the Sex Offender and
Crimes against Minors Registry I may be prohibited from:
(a) loitering within one hundred (100) feet of the premises of any place I know
or have reason to know is a primary, secondary, or high school;

Page 3 of 8

 
Case 1:18-cr-00330-TSE Document 171-1 Filed 05/06/21 Page 4 of 7 PagelD# 1835

(b) loitering within one hundred (100) fect of the premises of any place I know
or have reason to know is a child day program as defined by law;

(c) going, for the purpose of having any contact whatsoever with children who
are not in my custody, within one hundred (100) feet of the premises of any
place owned or operated by a locality that I know or should know is a
playground, athletic field or facility, or gymnasium;

(d) residing within five hundred (500) feet of the premises of any place I know
or have reason to know is a child day center as defined by law, or a primary,
secondary, or high school;

(ce) residing within five hundred (500) feet of the boundary line of any place I
know is a public park when such park: a) is owned and operated by a county,
city, or town; b) shares a boundary line with a primary, secondary, or high
school, and; c) is regularly used for school activities;

(f) working or engaging in any volunteer activity on property I know or have
reason to know is a public or private elementary or secondary school or child
day center property;

(g) entering or being present during school hours and during school-related or
school-sponsored activities upon any property I know or have reason to
know is a public or private elementary or secondary school or child day
center property;

(h) entering on any school bus as defined by law;

(i) entering upon any property, public or private, during hours when such
property is solely being used by a public or private clementary or secondary
school for a school-related or school-sponsored activity.

(12) I make no claim of innocence, and I freely and voluntarily plead guilty to the
crime(s) described in paragraph 3, above, because I am, in fact, guilty,

(13) My attorney and I have reached the following resolution of my case with the
Attorney for the Commonwealth pursuant to Rule 3A:8(c) of the Supreme Court of
Virginia:

a.

b.

I will plead guilty to and be found guilty of the felony of Carnal Knowledge,
a violation of §18.2-63 of the Code of Virginia, as charged in Count 1 of
Indictment Number 36255

T agree that as a condition of this plea, in any future probation violation or
rule to show cause hearing in this case, if my probation is transferred out of
District 25, [ hereby waive any due process, confrontation, and hearsay
objections, as to the admission as evidence of any probation violation report or
letter.

T agree that any and all electronic media scized in connection with this casc

that contains contraband of any type, including but not limited child sexual
exploitation shall be forfeited to the Commonwealth and ordered destroyed.

Page 4 of 8
Case 1:18-cr-00330-TSE Document 171-1 Filed 05/06/21 Page 5 of 7 PagelD# 1836

d, I agree that the Commonwealth will request that a report be prepared
pursuant to 19.2-300 and 19.2-301. I will not object to preparation of that report

€. There is no agreement about what sentence I will receive, and I understand
that both parties are free to argue the appropriate punishment at the time of my
sentencing and to make recommendations to the judge. I understand that the
judge may suspend any portion of the sentence imposed except for any term
defined as “mandatory minimum.” This is the entire agreement, and no one has
made me any other commitments or promises of leniency.

(14) T understand that a Presentence Investigation Report may be ordered. If ordered, a
probation officer will prepare the report for consideration by the Court. I may also
waive my right to a Presentence Investigation Report. I understand that Virginia
Sentencing Guidelines will be prepared, but the Court will ultimately decide the
appropriate guidelines. I further understand that the calculation of the Sentencing
Guidelines and the final determination of any correction to the Guidelines made by the
Court may not be the same calculation that I expect based on consultation with my
attorney. I understand that an unexpected, unfavorable calculation of the Virginia
Sentencing Guidelines will not be a basis for me to withdraw my plea pursuant to this
plea agreement.

(15) I understand that in the event my pleading guilty affects any probation, parolc, or
suspended sentence J am currently serving, or any other charges I have currently
pending, this is not a basis for me to withdraw my plea of guilty.

(16) I am entirely satisfied with the services of the attorney who has represented me in’
this matter,

(17) T acknowledge that I have been informed of the provisions of Section 19.2-310.2,
Code of Virginia, which requires every person convicted of a felony to have a blood,
saliva, or tissue sample taken for DNA analysis and inclusion in the DNA data bank.

(18) I acknowledge that I have been informed of the provisions of Section 18.2-251.01,
of the Code of Virginia which requires every person convicted of a felony to undergo a
substance abuse screening and assessment. If the person is determined to have a
substance abuse problem, such person shall be required to enter a treatment and/or
education program. I also understand that as a condition of any suspended sentence and
probation, I may be required to undergo periodic testing and treatment for substance
abuse if the court deems such conditions appropriate based upon consideration of the
substance abuse assessment.

(19) I understand that, in the event I am not a citizen of the United States, my pleading
guilty to this/these charge[s], as well as any subsequent disposition, conviction, or
sentence I receive, may adversely affect my ability to legally remain in the United
States, or bar me from becoming a United States citizen. I further understand that,

Page 5 of 8

 
Case 1:18-cr-00330-TSE Document 171-1 Filed 05/06/21 Page 6 of 7 PagelD# 1837

should I suffer any adverse consequences to my ability to remain in the United States
legally, such will not be a basis for me to withdraw my plea of guilty.

I further understand that entry of a guilty plea may carry a wide variety of
collateral consequences, including but not limited to: civil commitment, civil forfeiture,
the loss of the right to vote, loss of security clearances, disqualification from public
benefits, employability, ineligibility to possess firearms, dishonorable discharge from
the Armed Services, Joss of driving privileges, and loss of business licenses. I
understand these and other collateral consequence not specifically stated herein will not
be a basis to withdraw my plea of guilty.

My attorney has discussed these, and other collateral consequences with me.
(20) I agree to pay the costs of this prosecution pursuant to the terms contained within
Section 19.2-340 of the Code of Virginia, and I understand that court costs shall bear
interest at the legal rate of interest applicable to judgments.

(21) I therefore freely and voluntarily make no claim of innocence and plead guilty to |
count of Carnal Knowledge, a violation(s) of §18.2-63 of the Code of Virginia as

charged in the Igdictment in Criminal No. 36255.

(22) I understand that the Court will place me under oath to inquire into my plea of

 

 

guilty.

Signed by me in the presence of my attorney this day of , 20
MPC Mya
LOGANROY MCCAULEY
Defendant

The above , ith our understanding of the resolution of this case.

  

 

Brie Deatétriades

Counsel for the Defendant
VSB No: 75°47

The Laurel Brigade Law Group
20 West Market Street
Leesburg, VA 20176

Office: 703-777-6161

Page 6 of 8

 
Case 1:18-cr-00330-TSE Document 171-1 Filed 05/06/21 Page 7 of 7 PagelD# 1838

  

  

 

(uy Al Zyleig ?
Deputy-Coémmonwealth's Attorney

VSB No: 39605

20 East Market Street
Leesburg, VA 20176
Office: 703-777-0242
Facsimile: 703-777-0160
oca@loudoun.gov

Page 7 of 8

 
